MEMORANDUM **
Emmanuel Senyo Agyeman appeals pro se the district court’s order dismissing his qui tam action filed pursuant to the False Claims Act (“FCA”), 31 U.S.C. § 3729 et seq., alleging that Corrections Corporation of America fraudulently billed the United States for a portion of his detainment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the statutory interpretation of the FCA, United States ex rel. Sequoia Orange Co. v. Baird-Neece Packing Corp., 151 F.3d 1139, 1143 (9th Cir.1998), and we affirm.
The district court properly dismissed Agyeman’s qui tam action because the government investigated his claims, and determined that they lacked merit, and notified Agyeman of its motion to dismiss, and then the court gave Agyeman an opportunity to be heard. See 31 U.S.C. § 3730(c)(2)(A); United States ex rel. Kelly v. Boeing Co., 9 F.3d 743, 753 (9th Cir.1993).
Agyeman’s contention that the government must intervene before it can move for dismissal is without merit. See 31 *67U.S.C. § 8729(c)(2)(A); Kelly, 9 F.3d at 752.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.